Case 21-31121-sgj11 Doc 14 Filed 06/21/21           Entered 06/21/21 16:45:14       Page 1 of 4



Michael S. Held
State Bar No. 9388150
Jennifer F. Wertz
State Bar No. 24072822
J. Machir Stull
State Bar No. 24070697
Vienna F. Anaya
State Bar No. 24091225
Jackson Walker LLP
2323 Ross Avenue, Suite 600
Dallas, Texas 75201
(214) 953-6000 – Telephone
(214) 953-5822 – Facsimile

Counsel for RREF III Storage LLC

                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

IN RE:                                         §
GVS TEXAS HOLDINGS I, LLC                      §       CASE NO. 21-31121 (SGJ11)
                                               §
        DEBTOR.                                §       CHAPTER 11

                        NOTICE OF APPEARANCE AND REQUEST
                       FOR SERVICE OF NOTICES AND PLEADINGS

        PLEASE TAKE NOTICE that the undersigned hereby appears as on behalf of RREF III

Storage LLC, party in interest herein, and pursuant to 11 U.S.C. § 342 and Rules 2002, 9007, and

9010 of the Federal Rules of Bankruptcy Procedure, hereby requests that all notices given or

required to be given in this case, and all papers served or required to be served in this case, be

served upon RREF III Storage LLC by and through:




                                                1



29323777v.1
Case 21-31121-sgj11 Doc 14 Filed 06/21/21            Entered 06/21/21 16:45:14      Page 2 of 4




                                         Michael S. Held
                                        Jennifer F. Wertz
                                          J. Machir Stull
                                        Vienna F. Anaya
                                      Jackson Walker LLP
                                  2323 Ross Avenue, Suite 600
                                      Dallas, Texas 75201
                                   (214) 953-6000 (telephone)
                                   (214) 953-5822 (facsimile)
                                         mheld@jw.com
                                         jwertz@jw.com
                                         mstull@jw.com
                                        vanaya@jw.com

                                             - and –

                                       Theresa A. Foudy
                                         James M. Peck
                                        Mark A. Lighter
                                    Morrison & Foerster LLP
                                      250 West 55th Street
                                   New York, NY 10019-9601
                                   (212) 336-4400 (telephone)

                                       tfoudy@mofo.com
                                        jpeck@mofo.com
                                      mlighter@mofo.com



        PLEASE TAKE FURTHER notice that the foregoing demand includes not only notices

and pleadings, but also includes, without limitation, notices of any pleadings, complaints,

demands, hearings, motions, petitions, pleadings or requests, whether formal or informal, written

or oral, and whether transmitted or conveyed by mail, delivery, telephone, telegraph, telex, or

otherwise filed with regard to the above case.




                                                 2



29323777v.1
Case 21-31121-sgj11 Doc 14 Filed 06/21/21     Entered 06/21/21 16:45:14       Page 3 of 4




Dated: June 21, 2021


/s/ Jennifer F. Wertz
JACKSON WALKER LLP                            MORRISON & FOERSTER LLP
Michael S. Held (TX Bar No. 09388150)         Theresa A. Foundy (pro hac vice pending)
Jennifer F. Wertz (TX Bar No. 24072822)       James Michael Peck (pro hac vice pending)
J. Machir Stull (TX Bar No. 24070697)         Mark Alexander Lightner (pro hac vice pending)
Vienna F. Anaya (TX Bar No. 24091225)         250 West 55th Street
2323 Ross Avenue, Suite 600                   New York, NY 10019-9601
Dallas, TX 75201                              Telephone: (212) 468-8000
Telephone: (214) 953-6000                     Facsimile: (212) 468-7900
Facsimile: (214) 953-5822                     Email: tfoudy@mofo.com
Email: mheld@jw.com                           Email: jpeck@mofo.com
Email: jwertz@jw.com                          Email: mlightner@mofo.com
Email: mstull@jw.com
Email: vanaya@jw.com

Counsel for RREF III Storage LLC              Counsel for RREF III Storage LLC




                                          3



29323777v.1
Case 21-31121-sgj11 Doc 14 Filed 06/21/21           Entered 06/21/21 16:45:14       Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 21st day of June 2021 a true and correct copy of the foregoing
was served electronically on all persons via the Court’s CM/ECF system.



                                                     /s/ Jennifer F. Wertz
                                                     Jennifer F. Wertz




                                                4



29323777v.1
